Citation Nr: 0206712	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for rotoscoliosis of 
the lumbar spine, to include as secondary to a service-
connected right shoulder disability.

2.  Entitlement to service connection for 1st degree AV 
block, to include as secondary to a service-connected right 
shoulder disability.

3.  Entitlement to service connection for vasovagal syncope, 
to include as secondary to a service-connected right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1989 and from October 1989 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  The Board remanded this matter to 
the RO in February 2001 for additional development.  The RO 
complied with the instructions on remand and returned the 
case to the Board for further appellate review.  During the 
course of this appeal, entitlement to service connection for 
tinnitus was granted by the RO in a February 2002 rating 
decision.  Therefore, that issue is no longer before the 
Board.

The Board observes that the veteran, in an April 2000 
statement, withdrew his request for a Travel Board hearing, 
and stated that he wanted the option of attending a hearing 
in Washington, D.C.  Since that time, the veteran has not 
submitted another request for a personal hearing.  In 
February 2002, the veteran stated that he had no further 
evidence and requested that the Board make a decision on the 
evidence of record.  Therefore, the Board concludes that the 
veteran's hearing request remains withdrawn, and will proceed 
with appellate review.

The Board further notes that the veteran indicated in a 
statement submitted in May 1999 that he may have developed 
1st degree AV block and vasovagal syncope because the VA did 
not inform him of rotoscoliosis diagnosed in August 1991.  He 
believed that untreated scoliosis could cause cardiopulmonary 
complications.  At his personal hearing before the RO, the 
veteran stated that not being informed of the diagnosis of 
scoliosis may have led to further back disability.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151.  Based upon a review of the entire 
record, the Board notes that it remains unclear whether the 
veteran's statements were a request for compensation pursuant 
to 38 U.S.C.A. § 1151.  At this time, the RO should inquire 
of the veteran as to whether he wishes to submit a claim 
pursuant to 38 U.S.C.A. § 1151.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no competent medical evidence that 
relates any rotoscoliosis of the lumbar spine to an incident 
of active service, or to the service-connected right shoulder 
disability.

3.  The record contains no competent medical evidence that 
relates 1st degree AV block to an incident of active service, 
or to the service-connected right shoulder disability.

4.  The record contains no competent medical evidence that 
relates vasovagal syncope to an incident of active service, 
or to the service-connected right shoulder disability.



CONCLUSIONS OF LAW

1.  Rotoscoliosis of the lumbar spine was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a disability of service origin.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  First degree AV block was not incurred in or aggravated 
by active service, nor is it proximately due to or the result 
of a disability of service origin.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

3.  Vasovagal syncope was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a disability of service origin.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law, in part, sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim.  

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  In particular, the veteran was fully 
informed of the provisions of the VCAA by the Board remand 
dated February 2001.  This remand, as well as the rating 
decisions, statement of the case, supplemental statements of 
the case, and related letters have fully informed the veteran 
of the applicable laws and regulations which set forth the 
criteria for entitlement to service connection.  The RO has 
also fully informed the veteran of the evidence necessary to 
establish entitlement to service connection. 

In addition, the RO acquired service medical records and VA 
treatment records, and obtained VA examination reports and VA 
medical opinions.  The veteran submitted lay statements in 
support of his claims, and presented testimony at a personal 
hearing before the RO.  As aforementioned, the veteran 
informed that RO that he had no further evidence and 
requested that the Board make a decision on the evidence of 
record.  Accordingly, the Board concludes that the record as 
it stands is complete and adequate for appellate review and 
that no further action is necessary to meet the requirements 
of the Veterans Claims Assistance Act of 2000.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2001).  

I. Rotoscoliosis of the lumbar spine

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to the lumbar spine.  A 
September 1990 VA examination noted that the veteran had a 
normal gait, posture, and carriage, and VA examinations 
performed in November 1991, November 1992, and March 1996 
made no relevant findings.  An August 1991 VA radiology 
report of the lumbosacral spine noted rotoscoliosis of the 
lumbar spine to the left at L4-L5, with a congenital anomaly 
of the transverse processes of L4 and L5 on the right.

At his personal hearing before the RO in July 1999, the 
veteran testified that his spine was marked as normal when he 
entered service.  The veteran believed that the scoliosis was 
due to the same in-service football injury that had caused 
his service-connected shoulder disability.  However, he had 
no knowledge that he had a back disability until he saw the 
x-ray report, and he had never received treatment for the 
lumbar spine prior to that time.  

In a statement submitted to the RO in September 1999, the 
veteran claimed that he complained of back pain in service 
but that it was not documented.  He believed that his current 
back pain was due to the same in-service football injury that 
had caused his right shoulder disability.

A VA CT scan of the lumbar spine performed in April 2000 
found disc protrusions at L5-S1 and L4-L5, with impingement 
of the S1 nerve root, pseudoarthrosis of the lateral 
processes of L4-L5, and slight curvature of the lumbar spine 
with convexity to the left and mild disc space narrowing at 
L4-L5.  VA clinical records from June and July 2001 show that 
the veteran was on medication for back pain all over the 
spine with no focalization.  He used a wheel chair and a 
cane.  The veteran reported prior emergency room visits due 
to pain.  A physical therapy note included diagnoses of back 
pain and vasovagal syncope.  A radiology report noted 
straightening of the lumbar curve secondary to muscle spasm.  
An August 2001 note from a VA physician stated that the 
veteran could not work due to his spinal condition.

At a June 2001 VA examination, the veteran reported that he 
had intermittent low back pain that was due to the football 
injury he sustained in service.  He complained of low back 
pain with any movement, and described loss of function and 
impairment of the activities of daily living.  Physical 
examination of the lower extremities was normal, as well as 
posture and gait, with no limitation of standing or walking.  
Examination of the lumbar spine observed no painful motion, 
muscle spasm, weakness, tenderness, or limitation of motion.  
The x-ray report of the lumbar spine identified no scoliosis, 
adequate disc spaces, and mild asymmetry of the transverse 
spinous process at L4-L5.  

The examiner commented that the veteran had a subjective 
symptom of intermittent low back pain, but that there was no 
pathology or objective factors to support a diagnosis of 
rotoscoliosis.  There was no evidence of rotoscoliosis on 
physical examination or x-ray.  He opined that it was not 
likely that any scoliosis of the lumbar spine was related to 
the in-service shoulder injury.

Based upon the above findings, the Board concludes that a 
preponderance of the evidence is against service connection 
for rotoscoliosis of the lumbar spine.  As an initial matter, 
the Board observes that the veteran apparently does not have 
a current diagnosis of rotoscoliosis.  The VA examiner found 
no objective evidence of scoliosis, and recent VA treatment 
records have identified disc protrusions.  However, 
regardless of whether the veteran's low back disability is 
characterized as scoliosis or as another disability, the 
record contains no competent medical evidence relating a low 
back disability to the veteran's period of active service. 

While the veteran has alleged that his low back disability is 
due to an in-service football injury, he has presented no 
medical evidence in support of that contention.  As a 
layperson, the veteran is not competent to establish medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  A review of the service medical records, 
including those contemporaneous with the football injury, are 
completely devoid of findings related to the low back.  
Notably, the veteran himself reported that he was "hit from 
front" when his shoulder was injured.  The Board also finds 
it notable that the veteran testified that he was not even 
aware of a back disability until he viewed the x-ray report 
dated August 1991.

Finally, the Board accords much weight to the opinion of the 
VA examiner who found that any low back disability was not 
related to the in-service injury.  The examiner reviewed the 
evidence of record and performed clinical and diagnostic 
testing.  The record contains no evidence in contradiction to 
this examiner's opinion.  The Board recognizes that the 
veteran has also claimed that the rotoscoliosis is secondary 
to his service-connected right shoulder disability.  The 
veteran has never explained how his right shoulder disability 
could lead to rotoscoliosis of the lumbar spine, and the 
record contains no medical evidence in support of this 
contention.  Accordingly, the Board can find no basis under 
which to grant the benefit sought on appeal, and service 
connection is denied.

II. First degree AV block and vasovagal syncope

The veteran's service medical records contain no 
cardiovascular complaints, findings, or diagnoses.  Likewise, 
the records contain no mention of syncope.  A September 1990 
VA examination included a normal cardiovascular evaluation, 
and November 1991, November 1992, and March 1996 VA 
examinations made no relevant findings.

A June 1997 VA clinical note diagnosed the veteran with 
vasovagal syncope based on the results of diagnostic testing.  
At his personal hearing before the RO in July 1999, the 
veteran testified that his shoulder injury in service may 
have led to the 1st degree AV block and vasovagal syncope.  
In a statement submitted to the RO in September 1999, the 
veteran admitted that the vasovagal syncope occurred after 
discharge from service and that the cause was unknown.  He 
also commented that the 1st degree AV block may be due to 
years of socioeconomic stress.

At a June 2001 VA examination, the veteran complained of 
dizziness, nausea, and blurred vision once per week.  The 
heart examination was within normal limits and the veteran 
had no restriction according to the New York Heart 
Association Scale.  An electrocardiogram identified a normal 
sinus rhythm with 1st degree AV block.  The examiner observed 
that the veteran had subjective symptoms of syncope, but that 
there were no objective factors.  Conversely, the 1st degree 
AV block was confirmed by diagnostic testing, but not 
manifested by subjective symptoms.  The examiner noted that 
1st degree AV block was not usually accompanied by any other 
clinical manifestation of cardiac disease and that most 
patients remained asymptomatic.  The examiner opined that it 
was not likely that the veteran's 1st degree AV block or 
syncope was related to his in-service injury or to his 
service-connected right shoulder disability. 

Based upon the above findings, the Board concludes that a 
preponderance of the evidence is against service connection 
for 1st degree AV block and vasovagal syncope.  The record 
contains no evidence that these conditions were manifested in 
service or until many years following the veteran's discharge 
from active service.  While the veteran has alleged that 
these conditions are due to an in-service football injury or 
as secondary to his service-connected right shoulder, he has 
presented no medical evidence in support of those 
contentions.

The Board accords much weight to the opinion of the VA 
examiner who found that the 1st degree AV block and vasovagal 
syncope were not related to the in-service injury or to the 
service-connected right shoulder disability.  As stated 
above, the examiner reviewed the evidence of record and 
performed clinical and diagnostic testing.  The record 
contains no evidence in contradiction to this examiner's 
opinion.  Accordingly, the Board can find no basis under 
which to grant the benefits sought on appeal, and service 
connection is denied.


ORDER

Service connection for rotoscoliosis of the lumbar spine is 
denied.

Service connection for 1st degree AV block is denied.

Service connection for vasovagal syncope is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

